Citation Nr: 1141399	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability.  

3.  Entitlement to service connection for a right total knee arthroplasty, to include as secondary to a service-connected left knee disability.  

4.  Entitlement to service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied reopening the claims for service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, finding that no new and material evidence had been received.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, has been received before it can address these matters on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to both the right knee disability, to include as secondary to a service-connected left knee disability, and chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, as encompassing the four issues on the title page.

The Veteran testified at a VA Central Office hearing, located in Washington, D.C., before the undersigned Veterans' Law Judge in September 2011.  A transcript of that hearing has been associated with the claims file.  During this hearing, the Veteran also withdrew his claim for service connection for posttraumatic stress disorder (PTSD).  Therefore this issue is not in appellate consideration.  38 C.F.R. § 20.204 (2011).


FINDINGS OF FACT

1.  In an unappealed rating decision of April 2004 the RO most recently denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and in an unappealed rating decision of July 2004 the RO most recently denied service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability; these decisions are final.

2.  The evidence added to the record since the April 2004 and July 2004 rating decisions was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a right knee disability, to include as secondary to a service-connected left knee disability, and chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability.

3.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that his right knee disability, diagnosed as right total knee arthroplasty, is directly related to the service-connected left knee disability.  

4.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that his chronic lumbar sprain with degenerative disc disease is directly related to the service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  Subsequent to the final April 2004 rating decision, new and material evidence has been presented to reopen the claim of service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  Subsequent to the final July 2004 rating decision, new and material evidence has been presented to reopen the claim of service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for a right total knee arthroplasty, to include as secondary to a service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.310 (2011).

4.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

As noted above, the RO previously denied the Veteran's claim seeking entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, in an April 2004 rating decision and the RO also previously denied the Veteran's claim seeking entitlement to service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, in a July 2004 rating decision.  Because the Veteran did not initiate an appeal with respect to either of these claims denied in the April 2004 and July 2004 rating decisions, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus those decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Analysis 

A. Right Knee Disability

Service connection for a right knee disability was denied by the RO in unappealed rating decisions in October 1996, February 1998, and June 1998.  Most recently, an April 2004 RO decision denied the Veteran's claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability, finding that no new and material evidence had been received that the right knee disability was incurred in or caused by his active service or was caused by his service-connected left knee disability.  The evidence of record at the time of the April 2004 RO decision included service treatment reports, VA examinations, and VA outpatient treatment reports.  Service treatment reports reflect that, in October 1971, the Veteran was treated for recurrent pain and swelling in the right knee and was provided a provisional diagnosis of chondromalacia with no X-ray findings of a disability.  VA outpatient treatment reports from July 1975 to January 2004 reflect the Veteran was diagnosed with osteoarthritis and arthrosis of the right knee.  VA examinations in May 1996, April 1998, and January 2004 reflect that the Veteran was diagnosed with residuals of trauma to right knee, status postoperative, with minor arthritic changes, degenerative arthritis of the right knee, bilateral knee degenerative joint disease, osteoarthritis of the right knee, and right knee medial meniscus tear.  The March 1996 VA examiner concluded that he did not think the Veteran's right knee condition was the direct result of his left knee condition but that the necessity to put more weight on the right knee due to the left knee problem probably had resulted in some aggravation of the right knee problem.  The January 2004 VA examiner found that it was less likely than not that the left knee injury caused the right knee current osteoarthritis or right knee medial meniscus tear and that the cause of the right knee osteoarthritis was the congenital genu varum of the right knee and right knee medial meniscus tear, neither of which were related to the left knee injury in 1971.  

The new evidence of record submitted after the April 2004 RO decision includes VA outpatient treatment reports, a VA physician's statement, and the Veteran's testimony.  VA outpatient treatment reports from December 2003 to November 2010 reflect that the Veteran underwent a total right knee arthroplasty in July 2005 and is currently diagnosed with right total knee arthroplasty.  A September 2005 VA outpatient treatment report reflects that the Veteran was diagnosed with a service related left knee injury and causally related degeneration of the left knee joints requiring surgical intervention with residual right effusion and warmth with significant pain.  Another September 2005 VA outpatient treatment report revealed that the Veteran's attending surgeon found that it was more likely than not the indication for the right total knee replacement was sourced in the underlying degenerative left knee condition which had required total knee arthroplasty as a service-connected condition.  In a November 2005 statement, a VA physician stated that the Veteran underwent a total right knee replacement in July 2005 and was seen for continued pain and mild instability of that knee and the physician opined that it was definitely feasible that the advanced degenerative arthritis of the right knee was due to compensation after the left knee replacement.  During a September 2011 VA Central Office hearing, the Veteran testified that he had a right knee replacement at the VA at which time his physicians indicated that his right knee needed to be replaced due to the fact that he favored it for years because of his left knee disability.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's right knee disability and relates to unestablished facts that are necessary to substantiate his claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes VA outpatient treatment reports and a statement from a VA physician revealing opinions relating the Veteran's right knee disability to his service-connected left knee.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final April 2004 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  Therefore, the Veteran's claim for service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is reopened.  See 38 C.F.R. § 3.156(a).

B.  Chronic Lumbar Strain with Degenerative Disc Disease

The RO initially denied the Veteran's claim for service connection for a low back disorder in an April 2004 rating decision.  More recently, a July 2004 RO decision denied the Veteran's claim for service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, finding that the evidence did not show that this disability was related to the service-connected left knee disability, was incurred in or caused by service, or was incurred within any applicable presumptive period.  The evidence of record at the time of the July 2004 RO decision included service treatment reports, a VA examination, and VA outpatient treatment reports.  Service treatment reports were absent of any findings or complaints related to the Veteran's back.  VA outpatient treatment reports from July 1975 to January 2004 reflect that the Veteran was treated for and diagnosed with low back pain, mild degenerative disc disease of the lumbosacral spine, and myogenic asymmetry with myalgia.  These records also reflect that in December 2003 and January 2004 the Veteran was assessed with low back pain that was found to be probable from excess strain caused by his severe right osteoarthritis of the knee and left knee pain.  A January 2004 VA outpatient treatment report reflects that he was diagnosed with longstanding low back pain, presenting as muscular, and found to be likely due to compensating for leg length discrepancy.  In a January 2004 VA examination, the Veteran was diagnosed with chronic lumbar sprain and lumbar degenerative disc disease which the examiner found was less likely than not due to the Veteran's knee problems.  In a May 2004 VA outpatient treatment report, the Veteran was diagnosed with myogenic asymmetry with myalgia, possibly contributed to by leg length differential.  

The new evidence of record submitted after the July 2004 RO decision includes VA outpatient treatment reports and the Veteran's testimony.  VA outpatient treatment reports from December 2003 to November 2010 reflect that the Veteran was treated for and diagnosed with severe degenerative disc disease of the lumbar spine, severe degenerative joint disease of the lumbar spine, chronic low back pain, and central spinal and lumbar stenosis.  In an October 2005 VA outpatient treatment report, a VA physician diagnosed the Veteran with lumbar degenerative disc disease and stenosis, especially at L3-L4, L4-L5, and L5-S1, and opined that he believed that it was as likely as not that the Veteran's early onset of degenerative lumbar disease had been caused, in part, by the altered biomechanics caused by his knee condition.  In a September 2011 VA Central Office hearing, the Veteran testified that his VA physicians had related his back condition to his limping and altered gait caused by his knee problems.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's chronic lumbar sprain with degenerative disc disease and relates to unestablished facts that are necessary to substantiate his claim for service connection for a chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes an opinion rendered by the Veteran's VA physician that he believed that it was as likely as not that the Veteran's early onset of degenerative lumbar disease had been caused, in part, by the altered biomechanics caused by his knee condition.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final July 2004 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability.  Therefore, the Veteran's claim for service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

A. Right Knee Disability

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current right knee disability was secondary to his service-connected left knee disability.  

Initially, the Board notes that the Veteran is currently service-connected for status post left total knee arthroplasty, rated as 30 percent disabling.  

Service treatment reports reflect that the Veteran was treated for recurrent pain and swelling in the right knee in October 1971 and was provided a provisional diagnosis of chondromalacia with no x-ray findings of a disability.  The separation examination did not reveal any abnormalities of the lower extremities upon clinical evaluation and the Veteran did not report any right knee disabilities in the report of medical history at separation.  

VA outpatient treatment reports from July 1975 to May 1996 reflect that, in August 1975, the Veteran was noted to have had a left knee meniscectomy in July 1975 and that there was a leg length discrepancy at this time.  These records also reflect that the Veteran was initially diagnosed by an April 1995 X-ray with early bilateral osteoarthritis of the knees.  

In a May 1996 VA examination, the Veteran was diagnosed with residuals of trauma to right knee, status post operative, with minor arthritic changes.  The examiner concluded that he did not think the Veteran's right knee condition was the direct result of his left knee condition but that the necessity to put more weight on the right knee due to the left knee problem probably had resulted in some aggravation of the right knee problem.  A May 1996 X-ray demonstrated findings of degenerative arthritis of the right knee.  

In an April 1998 VA examination, the Veteran was diagnosed bilateral knee degenerative joint disease.  

VA outpatient treatment reports from May 1996 to January 2004 reflect that the Veteran was treated for and diagnosed with osteoarthritis, and arthrosis of the right knee.  

In a January 2004 VA examination, the Veteran was diagnosed with right knee medial meniscal tear with medial compartment degenerative joint disease.  The examiner found that it was less likely than not that the left knee injury caused the current right knee osteoarthritis or right knee medial meniscus tear and that the cause of the right knee osteoarthritis was the congenital genu varum of the right knee and right knee medial meniscus tear, neither of which were related to the left knee injury in 1971.  The examiner explained that the Veteran's history of how the right knee was injured was rather vague but he stated that it was treated as a work related injury rather than a flow through injury at the time.  He also noted that the Veteran was currently not sure if the left knee gave way to cause the right knee injury.  Finally the examiner explained that the Veteran stated that only on three occasions since 1971 did he have a fall due to the left knee, indicating that the left knee was probably stable during the time of the right medical meniscal tear.  

VA outpatient treatment reports from January 2004 to November 2010 reflect that the Veteran underwent a total right knee arthroplasty in July 2005 and is currently diagnosed with right total knee arthroplasty.  A September 2005 VA outpatient treatment report reflects that the Veteran was diagnosed with a service related left knee injury and causally related degeneration of the left knee joints requiring surgical intervention with residual right effusion and warmth with significant pain.  A subsequent September 2005 VA outpatient treatment report revealed that the Veteran's attending surgeon found that it was more likely than not the indication for the right total knee replacement was sourced in the underlying degenerative left knee condition which had required total knee arthroplasty as a service-connected condition.  

In a November 2005 statement, a VA physician reported that the Veteran underwent a total right knee replacement in July 2005 and was seen for continued pain and mild instability of that knee and the physician opined that it was definitely feasible that the advanced degenerative arthritis of the right knee was due to compensation after the left knee replacement.  

During a September 2011 VA Central Office hearing, the Veteran testified that he had a right knee replacement at the VA at which time his physicians indicated that his right knee needed to be replaced due to the fact that he favored it for years because of his left knee disability.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that, on balance, the evidence supports the Veteran's claim for service connection for a right total knee arthroplasty, to include as secondary to a service-connected left knee disability.  In this regard, the Board notes that service connection is in effect for status post left total knee arthroplasty.  The post-service medical evidence of record reflects that the Veteran has been diagnosed with right knee disabilities, including osteoarthritis, degenerative joint disease, degenerative arthritis, and arthrosis of the right knee prior to a right total knee arthroplasty in July 2005, after which he has been currently diagnosed with right total knee arthroplasty.  

The Board also notes that several medical opinions have been furnished with respect to the Veteran's right knee disability including: the May 1996 VA examiner's opinion that Veteran's right knee condition was not the direct result of his left knee condition but that the necessity to put more weight on the right knee due to the left knee problem probably had resulted in some aggravation of the right knee problem; the January 2004 VA examiner's opinion that it was less likely than not that the left knee injury caused the current right knee osteoarthritis or right knee medial meniscus tear; the September 2005 VA outpatient treatment report indicating the service related left knee injury and causally related degeneration of the left knee joints requiring surgical intervention had a residual right effusion and warmth with significant pain; the September 2005 VA outpatient treatment report from the Veteran's attending surgeon that it was more likely than not the indication for the right total knee replacement was sourced in the underlying degenerative left knee condition which had required total knee arthroplasty as a service-connected condition; and the November 2005 statement by a VA physician that it was definitely feasible that the advanced degenerative arthritis of the right knee was due to compensation after the left knee replacement.

Thus, the Board finds that these medical opinions, taken together, place the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's right knee disability is directly related to the service-connected left knee disability.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Chronic Lumbar Strain with Degenerative Disc Disease

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current chronic lumbar strain with degenerative disc disease was secondary to his service-connected left knee disability.  

Initially, the Board notes that the Veteran is currently service-connected for status post left total knee arthroplasty, rated as 30 percent disabling.  

Service treatment reports were absent of any findings or complaints related to the Veteran's back.  

VA outpatient treatment reports from July 1975 to January 2004 reflect that, in August 1975, the Veteran was noted to have had a left knee meniscectomy in July 1975 and that there was a leg length discrepancy at this time.  These records also demonstrate that the Veteran was initially treated for and diagnosed with low back pain in December 2003 and December 2003 X-rays revealed mild degenerative disc disease of the lumbosacral spine.  He was subsequently treated for and diagnosed with low back pain and myogenic asymmetry with myalgia.  These records also reflect that in December 2003 and January 2004 the Veteran was assessed with low back pain that was found to be probable from excess strain caused by his severe right osteoarthritis of the knee and left knee pain.  A January 2004 VA outpatient treatment report reflects that he was diagnosed with longstanding low back pain, presenting as muscular, and found to be likely due to compensating for leg length discrepancy.  

In a January 2004 VA examination, the Veteran was diagnosed with chronic lumbar sprain and lumbar degenerative disc disease.  The examiner found that it was less likely than not that the Veteran's knee problems caused the chronic lumbar sprain or degenerative disc disease.  He explained that, the degree of the Veteran's knee problems had been bilateral and they would serve to decrease his overall level of walking and standing.  The examiner noted that while the Veteran had a history of a leg length discrepancy after the 1997 high tibial osteotomy, with his worsening left knee and total knee replacement, he actually had increased pain as his level of activity decreased, which would not be expected in a condition that flowed through from the knee as was alleged by the Veteran.  He concluded that the Veteran's genu varum deformity was a congenital condition and the reason for the left high tibial osteotomy rather than the service related left knee injury which was a meniscal tear.  As such, the examiner found this was further evidence against a causal relationship between the left knee meniscal tear injury in service and the left leg discrepancy that occurred after the high tibial osteotomy to correct the congenital genu varum deformity.  

VA outpatient treatment reports from January 2004 to November 2010 reflect that the Veteran was treated for and diagnosed with severe degenerative disc disease of the lumbar spine, severe degenerative joint disease of the lumbar spine, chronic low back pain, and central spinal and lumbar stenosis.  In a May 2004 VA outpatient treatment report, the Veteran was diagnosed with myogenic asymmetry with myalgia, possibly contributed to by leg length differential.  In an October 2005 VA outpatient treatment report, a VA physician diagnosed the Veteran with lumbar degenerative disc disease and stenosis, especially at L3-L4, L4-L5, and L5-S1, and opined that he believed that it was as likely as not that the Veteran's early onset of degenerative lumbar disease had been caused, in part, by the altered biomechanics caused by his knee condition.  

During a September 2011 VA Central Office hearing, the Veteran testified that his VA physicians had related his back condition to his limping and altered gait caused by his knee problems.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that, on balance, the evidence supports the Veteran's claim for service connection for chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability.  In this regard, the Board notes that service connection is in effect for status post left total knee arthroplasty.  The post service medical evidence of record reflects that the Veteran was diagnosed with low back pain, mild degenerative disc disease of the lumbosacral spine, myogenic asymmetry with myalgia, chronic lumbar sprain and lumbar degenerative disc disease, severe degenerative disc disease of the lumbar spine, severe degenerative joint disease of the lumbar spine, chronic low back pain, and central spinal and lumbar stenosis.  

The Board also notes that several medical opinions have been furnished with respect to the Veteran's right knee disability including:  the December 2003 and January 2004 VA outpatient treatment reports in which the Veteran's low back pain was found to be probable from excess strain caused by his severe right osteoarthritis of the knee and left knee pain; the January 2004 VA outpatient treatment report demonstrating that he was diagnosed with longstanding low back pain, presenting as muscular, and found to be likely due to compensating for leg length discrepancy; the January 2004 VA examiner's opinion that it was less likely than not that the Veteran's knee problems caused the chronic lumbar sprain or degenerative disc disease; the May 2004 VA outpatient treatment report demonstrating that the Veteran was diagnosed with myogenic asymmetry with myalgia, which possibly contributed to by leg length differential; and the October 2005 VA outpatient treatment report in which VA physician opined that he believed that it was as likely as not that the Veteran's early onset of degenerative lumbar disease had been caused, in part, by the altered biomechanics caused by his knee condition.  

Thus, the Board finds that these medical opinions, taken together with the medical evidence demonstrating the Veteran's leg length discrepancy was initially demonstrated in August 1975, place the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's chronic lumbar sprain with degenerative disc disease is directly related to the service-connected left knee disability.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for a chronic lumbar sprain with degenerative disc disease, to include as secondary to a service-connected left knee disability, is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right total knee arthroplasty as secondary to a service-connected left knee disability, is granted.  

Service connection for chronic lumbar sprain with degenerative disc disease as secondary to a service-connected left knee disability, is granted.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


